DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2020 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the arguments filed on 9/18/2020. 
Claims 16-20 and 27-33 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 9/18/2020 regarding the rejection of claims 16-20 and 27-33 made by the Examiner under 35 USC 103 over Pays (US 2005/0180936) in view of Arnaud et al. (US 2011/0217253) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 6/18/2020.
In regards to the 103 rejection, Applicant asserts the following:
A)  Arnaud does not teach/suggest a composition including a film-forming ethylenic polymer devoid of styrene in which a first block comprises an isobornyl acrylate homopolymer. Rather, Arnaud teaches, per Example 1, a first block having a copolymer of isobornyl methacrylate and isobornyl acrylates. Moreover, the instant invention exhibits unexpected softness, adhesiveness on skin and lasting effects as demonstrated by Example 1 of the instant application.
In response to A, the Examiner agrees that Example 1 teaches a first block comprising copolymer of isobornyl methacrylate and isobornyl acryaltes. However, given the broader homopolymer or a copolymer (see [0087] and [0095]) and that the first block may be comprise isobornyl acrylate (see [0097]), it would have been obvious to identify a first block comprising a homopolymer of isobornyl methacrylate and use it in place of the first block used by Example 1. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP 2123(II). 
As to the issue of unexpected results, the Examiner agrees that compositions comprising Mexomere PAS in an amount of 0.5% (Example 1) exhibit improved adhesiveness on skin and improved lasting effect relative to the composition absent such a compound (Comparative Example 1). However, it’s not immediately obvious to the Examiner that Mexomere is at all representative of the species being claimed. Mexomere PAS is an acrylic acid/isobutyl acrylate/isobornyl acrylate copolymer whereas the instant claim is to copolymer having a first isobornyl acrylate homopolymer and intermediate isobornyl acrylate/acrylic acid/isobutyl acrylate random copolymer and a second block copolymer comprising isobutyl acrylate and acrylic acid copolymer. There appears to be very little structural relation between the polymer of Example 1 and that of the claims. For example, Mexomere PAS completely lacks a random intermediate copolymer comprising isobornyl acrylate, acrylic acid and isobutyl acrylate or some variant similar thereto. Instead Mexomere PAS has an intermediate group of only isobutyl acrylate. Given the substantial structural differences between the claimed copolymer and that of Mexomere PAS, the Examiner cannot agree that the instant claims would possess improved skin adhesiveness or any other unexpected result which, may or may not be present, for the polymer actually recited by instant claim 1. See MPEP 716.02(d) which states that unexpected results must be commensurate in scope with the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnaud et al. (US 2011/0217253) in view of Arnaud et al. (US 2011/0217253).
Pays is directed to make-up compositions having long-term stability.
The composition comprises in a solvent medium, (i) at least one film-forming polymer present in an amount of 1-30% by weight (see [0043]) (see instant claims 28 and 29), (ii) at least one polymer comprising at least one styrene unit, wherein the at least one polymer is different from the at least one film-forming polymer (i) preset in an amount of from 0.1-10% by weight (see claim 18) (see instant claims 19 and 20), and (iii) at least one additional polymer (associative polymer; see instant claim 33) soluble in the solvent medium comprising at least one crystallizable part, wherein the at least one additional polymer is different from the at least one film-forming polymer (i) wherein the composition is to comprise a water (see [0034]) and a volatile oi, wherein the volatile oil is present in an amount of 5% by weight (see [0098]) (see instant claims 30 and 31).
The styrene containing polymer may be a graft or sequence block copolymer comprising at least one of ethytlene, butadiene or isoprene and at least one styrene. This polymer may be hydrogenated (see [0117]).
Exemplified film forming polymers include copolymers comprising methacrylic acid and a C1-4 alkyl methacrylate (see [0073] and [0074]) (see instant claims 23 and 24) as well as amides such as N-alkykl methacryalmides such as N-ethylacrylamide (see [0075]) (see instant claims 23 and 24). See also [0120] which contemplates addition of copolymers of C1-C4-alkyl (meth)acrylates and C8-C30-alkyl (meth)acrylates.
The composition may comprise cosmetically suitable excipients such as thickeners (see [0220]).
Pays fails to teach the at least one film-forming linear ethylenic polymer devoid of styrene comprises: a first block having a glass transition temperature (Tg) greater than or equal to 40°C, the first block comprising an isobornyl acrylate homopolymer; a second block having a Tg less than or equal to 20°C the second block comprising an isobutyl acrylate and acrylic acid copolymer; and an intermediate block connecting the first and second blocks and having a Tg between 20°C and 40°C, the intermediate block comprising an isobornyl acrvlate/acrvlic acid/isobutvl acrylate random copolymer. 
Arnaud is directed to a composition comprising a block copolymer and a non-volatile oil. The block copolymer is to be film-forming polymer (see [0053]) which is to comprise a first and second block segment connected via an intermediate block wherein the first block is to have a Tg greater than or equal to 40oC (see [0081]), the second block is to have a Tg of less than 20oC and the intermediate is to have a Tg between that of the first and second block (i.e. 20-40oC) (see [0048]). The first block may comprise isobornyl acrylate (see [0097]), the second block may 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611